Cavaliere v 1515 Broadway Fee Owner, LLC (2017 NY Slip Op 04249)





Cavaliere v 1515 Broadway Fee Owner, LLC


2017 NY Slip Op 04249


Decided on May 31, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 31, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

L. PRISCILLA HALL, J.P.
SANDRA L. SGROI
JOSEPH J. MALTESE
COLLEEN D. DUFFY, JJ.


2015-12555
 (Index No. 10062/11)

[*1]Gloria Cavaliere, respondent, 
v1515 Broadway Fee Owner, LLC, et al., appellants, et al., defendant.


Wilson Elser Moskowitz Edelman & Dicker LLP, New York, NY (Patrick J. Lawless, I. Elie Herman, and Carl L. Steccato of counsel), for appellants.
Raskin & Kremins, LLP (Alexander J. Wulwick, New York, NY, of counsel), for respondent.

DECISION & ORDER
In an action to recover damages for personal injuries, the defendants 1515 Broadway Fee Owner, LLC, SL Green Realty Corp., and Transel Elevator & Electric, Inc., also known as Transel Elevator, Inc., appeal from an order of the Supreme Court, Queens County (Pineda-Kirwan, J.), dated October 19, 2015, which denied their motion for leave to reargue their prior motion pursuant to CPLR 3211(a) to dismiss the complaint insofar as asserted against them or, alternatively, for summary judgment dismissing the complaint insofar as asserted against them.
ORDERED that the appeal is dismissed, with costs.
No appeal lies from the denial of a motion for leave to reargue (see Boakye-Yiadom v Roosevelt Union Free School Dist., 57 AD3d 929, 930). Thus, this appeal must be dismissed.
HALL, J.P., SGROI, MALTESE and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court